DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification has multiple instances of the wrong reference numbers being associated with the wrong parts of the invention. For example, the second paragraph on Pg. 30 states “After – preferably manually – destruction of the third engagement-over edge frangible location 68.2 and after – preferably manual – destruction of the fourth engagement-over edge frangible location 68.2…”. Reference number 68.2 is linked to the second engagement-over edge frangible location, not the third or fourth. Please review the specification to ensure the all reference numbers in the specification are associated with their correct parts. 
Appropriate correction is required.

Claim Objections
Claims 5, 12, 13 are objected to because of the following informalities:  
Claim 5 states “the first outer edge part (53.2)”, the Examiner believes this should have reference number (53.1) instead.
Claim 12 states “the second handling part (27.1)”, the Examiner believes this should have reference number (27.2) instead.
Claim 13 states “the third engagement-over edge frangible location (68.2)”, the Examiner believes this should have reference number (68.3).
Claim 13 states “the fourth engagement-over edge frangible location (68.2)”, the Examiner believes this should have reference number (68.4).
Claim 13 states “the second engagement-over edge hinge (67.1), the Examiner believes this should have reference number (67.2).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application (specifically claims 1, 14, and 15) are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 references “a container” in its preamble as well as line 7 of the claim. It is unclear if the container in line 7 is intended to be the same as the container in the preamble or a different container. 
Claim 12 is similarly unclear as it references “a container” in line 5.
For purposes of further consideration, all recitations of “a container” after the first recitation are being interpreted as stating “the container”. Further clarification is required.
Claim 1 states “… the eating utensil part extends in the direction of its eating utensil part longitudinal axis transversely or perpendicularly away from the eating utensil part hinge beyond the lid outer edge of the handling body…” It is unclear if the transverse and perpendicular directions are intended to be the same or different. This is unclear because if the directions are intended to be the same, then the limitations appear to be redundant. Because the Applicant’s figures only show the eating utensil part extending in one direction away from the eating utensil hinge part, it is assumed that the transverse and perpendicular directions are the same. If the Applicant intends for the transverse and perpendicular directions to be different, the Applicant would appear to lack support for such a statement in the drawings. Further clarification is required.
Claims 7, 12, 14, and 15 further include parts which extend “transversely or perpendicularly” away from or to something else. These claims are similarly unclear as the current figures appear to show a single embodiment of the invention, i.e. parts are not shown projecting in alternate directions.
For purposes of further consideration, the directions are being interpreted as being the same, and thus are redundant and need to be modified accordingly. 
Claim 1 references “a content” in lines 7 and 16. It is unclear if the content of line 16 is intended to be the same as the content of line 7 or a different content.
Claims 8, 14, and 15 similarly reference “a content”.
For purposes of further consideration, all references of “a content” after the first recitation are being interpreted as stating “the content”. Further clarification is required.
Claim 1 references “a handle” in lines 15 and 18. It is unclear if the handle of line 18 is intended to be the same as the handle of line 15 or a different handle.
Claims 6, 8, 14, and 15 similarly reference “a handle”.
For purposes of further consideration, all references of “a handle” after the first recitation are being interpreted as stating “the handle”. Further clarification is required.
Claim 1 states “…the eating utensil part (30) is or can be directly or indirectly supported on the eating utensil part engagement-behind support body (32)…” This limitation is unclear because it does not appear to definitively point out how the eating utensil part is supported. Based on the Applicant’s figures it appears as though there should be a definitive relationship between the eating utensil part (30) and the support body (32), i.e. the eating utensil part (30) is directly supported on the support body (32). However, it appears as though the Applicant is claiming that there are multiple possible relationships, including potential relationships, between the eating utensil part (30) and the support body (32). Claim 1 further states “... the eating utensil part (30) is or can be directly or indirectly supported on the first eating utensil part engagement-over support body (65.1).” This is similarly unclear for the same reasons stated above with the previous recitation of a relationship in which one part “is or can be directly or indirectly supported on” another part.
Claims 8, 14, and 15 all similarly include at least one reference to parts being “directly or indirectly supported/supportable on” another part, or parts that bear “directly or indirectly against” another part.
For purposes of further consideration, the claims are being interpreted as if there is a direct support relationship between the parts claimed. Further clarification is required.
Claim 6 includes the limitation “… [at a longitudinal space from the eating utensil part hinge]…” This limitation is unclear. Typically brackets are used for the deletion of claim limitations, however since the claim is not marked as amended, it is assumed this was not the intention, but rather the brackets were used as a form of parenthesis. Even if the brackets were intended to be used as a form of parenthesis, the claim would still be unclear if the limitations within the parenthesis are definitively required or not. Based on the fact the limitation is shown in brackets (or parenthesis), for purposes of further consideration, the claim has been interpreted as if the limitation is not in fact required. Further clarification is required.
Claim 9 recites the limitation "the third handling part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 9 is being interpreted as depending from claim 8 (which is where the third handling part is first claimed) as opposed to claim 7.
Claim 10 recites the limitation "the second lid hinge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 10 is being interpreted as depending from claim 8 (which is where the second lid hinge is first claimed) as opposed to claim 7.
Claim 11 recites the limitation "the third handling part" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 11 is being interpreted as depending from claim 8 (which is where the third handling part is first claimed) as opposed to claim 7.
Claim 11 recites the limitation "the second lid hinge" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further 
Claim 12 recites the limitation "The lid according to claim 7, wherein this has a container engagement-over edge…" The limitation is rejected because it is unclear what “this” is. For purposes of further consideration, the claim is being interpreted as stating "The lid according to claim 7, wherein [[this]] the lid has a container engagement-over edge…" Further clarification is required.
Claim 12 recites the limitation "the third handling part" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 12 is being interpreted as depending from claim 8 (which is where the third handling part is first claimed) as opposed to claim 7.
Claim 12 recites the limitation "the second eating utensil engagement-over support body" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 12 is being interpreted as depending from claim 8 (which is where the second eating utensil engagement-over support body is first claimed) as opposed to claim 7.
Claim 12 includes the limitation “… (B:, particularly edge part)…” This limitation is unclear. First, based on the use of parenthesis, it is unclear if the limitations within the parenthesis are definitively required or not. Second, it is unclear if what the “B” is supposed to be referencing. Is it intended to be a “part B” or something similar? Third, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention. 
Claim 13 similarly includes the limitations: “(B:, preferably in the region of its lower edge)” and “(B:, particularly edge part)”. 
Based on the above reasons, for purposes of further consideration, the claims have been interpreted as if the limitations are not in fact required. Further clarification is required.
Claim 13 recites the limitations "the third handling part", “the second lid hinge pivot axis”, and “the second lid hinge”.  There is insufficient antecedent basis for these limitations in the claim. For purposes of further consideration, claim 12 (from which claim 13 depends) is being interpreted as depending from claim 8 (which is where the third handling part, the second lid hinge pivot axis, and the second lid hinge are first claimed) as opposed to claim 7.
Claim 14 references “a first eating utensil part side” in lines 11 and 16. It is unclear if the first eating utensil part sides of claim 14 are intended to be the same as the first eating utensil part side of Claim 1, where the first eating utensil part side is initially claimed, or a different first eating utensil part side. For purposes of further consideration, all references of “a first eating utensil part side” after the first recitation in claim 1 are being interpreted as stating “the first eating utensil part side”. Further clarification is required.
Claim 14 references “a second eating utensil part side” in lines 29 and 36. It is unclear if the second eating utensil part sides of claim 14 are intended to be the same as the second eating utensil part side of Claim 1, where the second eating utensil part side is initially claimed, or a different second eating utensil part side. For purposes of further consideration, all references of “a second eating utensil part side” after the first recitation in claim 1 are being interpreted as stating “the second eating utensil part side”. Further clarification is required.
Claim 14 states “… the handling parts (27.2, 27.3) are secured by way of the at least one securing means (69.1, 69.2) against unintended folding back.” This limitation is unclear. It is unclear which handling parts are supposed to be referenced. Based on the reference numbers included, it appears as though the Applicant intends to claim the second and third handling parts. However, this creates a problem because the “third handling part” lacks antecedent basis. Based on the claims that currently precede claim 14 it appears as though the claim is intending to state the first and second handling parts are secured by way of the at least one securing means, which is not shown in the figures, or discussed in the specification. Further clarification is required.
Claim 15 references “a first eating utensil part side” in lines 11 and 16. It is unclear if the first eating utensil part sides of claim 15 are intended to be the same as the first eating utensil part side of Claim 1, where the first eating utensil part side is initially claimed, or a different first eating utensil part side. For purposes of further consideration, all references of “a first eating utensil part side” after the first recitation in claim 1 are being interpreted as stating “the first eating utensil part side”. Further clarification is required.
Claim 15 references “a second eating utensil part side” in lines 31 and 38. It is unclear if the second eating utensil part sides of claim 15 are intended to be the same as the second eating utensil part side of Claim 1, where the second eating utensil part side is initially claimed, or a different second eating utensil part side. For purposes of further consideration, all references of “a second eating utensil part side” after the first recitation in claim 1 are being interpreted as stating “the second eating utensil part side”. Further clarification is required.
Claim 15 states “… the handling parts (27.2, 27.3) are secured by way of the at least one securing means (69.1, 69.2) against unintended folding back.” This limitation is unclear. It is unclear which handling parts are supposed to be referenced. Prior to claim 15, the Applicant 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Closest prior art – Tobiasson (US 4060176) – teaches a lid (11) for a container, with a lid body comprising a handling body, which has a lid outer edge (14), and an eating utensil part (18), which is integrally connected with the handling body via an eating utensil part hinge in such a way that the eating utensil part can be folded out relative to the handling body about an eating utensil part hinge pivot axis of the eating utensil part hinge from a not-folded- out, non-use setting not intended for eating into an eating use setting which is for eating a content of the container and in which the eating utensil part extends in the direction of its eating utensil part longitudinal axis transversely away from the eating utensil part hinge beyond the lid outer edge of the handling body, wherein the handling body comprises a plurality of handling parts of which a first handling part and a second handling part (i.e. the left and right sides of the lid) are integrally connected together via a first lid hinge in such a way that the second handling part is foldable relative to the first handling part about at least one first lid hinge pivot axis of the first lid hinge from a basic setting not intended for eating into a first handling setting in which the handling parts form a 
Tobiasson does not teach a rectilinearly extending eating utensil part hinge; the first handling part and the second handling part (i.e. the left and right sides of the lid) are integrally connected together via a rectilinearly extending first lid hinge; wherein at least one securing means for securing the handling parts, which are folded together to form a handle, against unintended folding back is provided, wherein the eating utensil part hinge has a hinge spacing from the lid outer edge of the handling body, wherein an eating utensil part engagement-behind support body of the first handling part is formed between the eating utensil part hinge or the eating utensil part hinge pivot axis and the lid outer edge of the handling body and wherein the eating utensil part engagement-behind support body is opposite the eating utensil part in the eating use setting on a first eating utensil part side of the eating utensil part so that for acceptance of use forces acting in a first force direction the eating utensil part is or can be directly or indirectly supported on the eating utensil part engagement-behind support body, and wherein the second handling part is formed with a first eating utensil part engagement-over support body which in the first handling setting is opposite the eating utensil part in the eating use setting on a second eating utensil part side, which faces away from the first eating utensil part side, of the eating utensil part so that for acceptance of use forces acting in a second force direction opposite the first force direction the eating utensil part is directly supported on the first eating utensil part engagement-over support body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733